UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Intec Pharma Ltd. (Name of Issuer) Ordinary Shares, no par value (Title of Class of Securities) M53644106 (CUSIP Number) December 31, 2016 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Cormorant Global Healthcare Master Fund, LP 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 674,000shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 674,000shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 674,000shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 5.9% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) PN (Partnership) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Cormorant Global Healthcare GP, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 674,000shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 674,000shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 674,000shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 5.9% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO (Limited Liability Company) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Cormorant Asset Management, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 809,804 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 809,804 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 809,804 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 7.1% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO (Limited Liability Company) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Bihua Chen 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 809,804 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 809,804 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 809,804 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 7.1% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) IN (Individual) Item1. (a) Name of Issuer Intec Pharma Ltd. (b) Address of Issuer’s Principal Executive Offices 12 Hartom Street Har Hotzvim, Jerusalem 777512, Israel Item2. (a) Name of Person Filing Cormorant Global Healthcare Master Fund, LP Cormorant Global Healthcare GP, LLC Cormorant Asset Management, LLC Bihua Chen (b) Address of Principal Business Office or, if none, Residence 100 High Street, Suite 1105 Boston, MA 02110 (c) Citizenship Cormorant Global Healthcare Master Fund, LP - Cayman Islands Cormorant Global Healthcare GP, LLC - Delaware Cormorant Asset Management, LLC - Delaware Bihua Chen - United States (d) Title of Class of Securities Ordinary Shares (e) CUSIP Number M53644106 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). Item4. Ownership*** Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned*** Cormorant Global Healthcare Master Fund, LP - 674,000shares Cormorant Global Healthcare GP, LLC - 674,000shares Cormorant Asset Management, LLC - 809,804 shares Bihua Chen - 809,804 shares (b) Percent of Class Cormorant Global Healthcare Master Fund, LP - 5.9% Cormorant Global Healthcare GP, LLC - 5.9% Cormorant Asset Management, LLC - 7.1% Bihua Chen - 7.1% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote Cormorant Global Healthcare Master Fund, LP - 0 shares Cormorant Global Healthcare GP, LLC - 0 shares Cormorant Asset Management, LLC - 0 shares Bihua Chen - 0 shares (ii) shared power to vote or to direct the vote Cormorant Global Healthcare Master Fund, LP - 674,000shares Cormorant Global Healthcare GP, LLC - 674,000shares Cormorant Asset Management, LLC - 809,804 shares Bihua Chen - 809,804 shares (iii) sole power to dispose or to direct the disposition of Cormorant Global Healthcare Master Fund, LP - 0 shares Cormorant Global Healthcare GP, LLC - 0 shares Cormorant Asset Management, LLC - 0 shares Bihua Chen - 0 shares (iv) shared power to dispose or to direct the disposition of Cormorant Global Healthcare Master Fund, LP - 674,000shares Cormorant Global Healthcare GP, LLC - 674,000shares Cormorant Asset Management, LLC - 809,804 shares Bihua Chen - 809,804 shares ***Shares reported herein for Cormorant Asset Management, LLC represent shares which are beneficially owned by Cormorant Global Healthcare Master Fund, LP (the “Fund”), as reported herein, and shares which are beneficially owned by a managed account (the “Account”). Cormorant Global Healthcare GP, LLC serves as the general partner of the Fund, and Cormorant Asset Management, LLC serves as the investment manager to both the Fund and the Account. Bihua Chen serves as the managing member of Cormorant Global Healthcare GP, LLC and Cormorant Asset Management, LLC.Each of the Reporting Persons disclaims beneficial ownership of the shares reported herein except to the extent of its or his pecuniary interest therein. Percentagecalculations herein are based upon there being 11,448,191 issued and outstanding Ordinary Shares as of September 21, 2016 as reported in the Issuer's report on Form 6-K filed with the SEC on September 22, 2016. Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. February 14, 2017 CORMORANT GLOBAL HEALTHCARE MASTER FUND, LP By: Cormorant Global Healthcare GP, LLC its General Partner By: /s/ Bihua Chen Bihua Chen, Managing Member CORMORANT GLOBAL HEALTHCARE GP, LLC By: /s/ Bihua Chen Bihua Chen, Managing Member CORMORANT ASSET MANAGEMENT, LLC By: /s/ Bihua Chen Bihua Chen, Managing Member /s/ Bihua Chen Bihua Chen
